Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a DIV of US patent application 15/325,396, filed on 01/10/2017, which was a 371 of PCT/US15/38945, filed on 07/02/2015.
Claims 1-2, 4, 8, 12, 16, 20-21, 42-47, 50, 136-142 and 143 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 06/03/2021), Applicants filed a response and an amendment on 11/29/2021, amending claims 1-2, and 4, canceling claims 62, 109, 123-125, 128, 133 and 134, and adding new claims 136-142 and 143 is acknowledged. 
The examiner is also acknowledging the filing of a Terminal Disclaimed (TD) against US patent 10487342 B2 on 02/09/2022, and the TD has been approved.
Claims 45-47, and 50 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 2, 4, 8, 12, 16, 20-21, 42-44, 136-142 and 143 are present for examination.



Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):


The previous rejection of Claim 43 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 1, 2, 4, 8, 12, 16, 20, 21, and 42-44 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
  

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1, 2, 4, 8, 12, 16, 20, 21, and 42-44  under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Osterhout et al. (Microorganisms and methods for the biosynthesis of aromatics, 2,4-pentadienoate and 1,3-butadiene, US 2012/0021478 A1, publication 01/26/2012, see IDS), in view of Dauner et al. (Recombinant host cells comprising phosphoketolases, US 2012/0156735, A1, publication 6/21/2012, claim priority of 61/356,379, filed on 06/18/2010, see IDS), Burgard et al. (Microorganisms and methods for producing butadiene and related compounds by formate assimilation, US 2015/0050708, A1, publication 02/19/2015, claim benefit of 61/799,255, filed on 03/15/2013, see IDS), and Marrs et  is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The previous rejection of Claims 1-2, 4, 8, 12, 16, 20-21, 42-43 and 44 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-11 of U. S. Patent 10487342 B2, issued on 11/26/2019, is withdrawn in view of Applicant’s amendment to the claims, filing of a Terminal Disclaimed (TD) and persuasive arguments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
David A. Gay, applicants’ representative on 02/07/2022.

Election/Restriction/Rejoinder
Claims 1-2, 4, 8, 12, 16, 20-21, 42-44, 136-142 and 143 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 45-47, and 50 are directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 10/16/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and II-III (claims 1-2, 4, 8, 12, 16, 20-21, 42-44, 45-47, 50, 136-142 and 143) as set forth in the Office action mailed on 10/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
50. 	(Currently amended) 	A culture .
Allowable Subject Matter
	Claims 1-2, 4, 8, 12, 16, 20-21, 42-44, 45-47, 50, 136-142 and 143 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a non-naturally occurring microbial organism, said microbial organism having a butadiene pathway and comprising at least four exogenous nucleic acids encoding butadiene pathway enzyme expressed in a sufficient amount to produce butadiene, wherein said butadiene pathway comprises a pathway selected from:   (9) 1B, 1C, 1G, 1I, 1L, 1M, and 1F; (10) 1B, 1C, 1G, 1I, 1L, 1N, and 1F; (11) 1B, 1C, 1H, 1I, 1L, 1M, and 1F; (12) 1B, 1C, 1H, 1I, 1L, 1N, and 1F; (13) 1B, 1C, 1D, 1J, 1L, 1M, and 1F; (14) 1B, 1C, 1D, 1J, 1L, 1N, and 1F; (15) 1B, 1C, 1D, 1K, 1L, IM, and 1F; and (16) 1B, 1C, 1D, 1K, 1L, 1N, and 1FJ, 2Application No. 16/664,549 wherein 1B is a 4-hydroxy 2-oxovalerate aldolase, wherein 1C is a 4-hydroxy 2-oxovalerate dehydratase, wherein 1D is a 2-oxopentenoate reductase, wherein 1F is a 2,4-pentadienoate decarboxylase, wherein 1G is a 2-oxopentenoate ligase, wherein 1H is a 2-oxopentenoate: acetyl CoA CoA transferase, wherein 1I is a 2-oxopentenoyl-CoA reductase, wherein 1J is a 2-hydroxypentenoate ligase, wherein 1K is a 2- hydroxypentenoate: acetyl-CoA CoA transferase, wherein 1L is a 2-hydroxypentenoyl-CoA dehydratase, wherein 1M is a 2,4-Pentadienoyl-CoA hydrolase, and wherein 1N is a 2,4-Pentadienoyl-CoA: acetyl CoA CoA transferas The prior art does not teach a non-naturally occurring microbial organism, said microbial organism having a butadiene pathway and comprising at least four exogenous nucleic acids encoding butadiene pathway enzyme expressed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656